UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 29549 FORM 10-QSB (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1.00 par value – 2,117,529 shares outstanding as of November 13, 2007 Transitional Small Business Disclosure Format (Check one):Yes £No T 1 INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Comprehensive Income Three and Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Changes in Shareholders’ Equity Nine Months Ended September 30, 2007 and 2006 6 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 10 Item 3A(T) – Controls and Procedures 21 Part II – OTHER INFORMATION Item 4 – Submission of Matters to a Vote of Security Holders 22 Item 6 –Exhibit Index 22 Signatures 23 2 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets (unaudited) September30, December31, 2007 2006* ASSETS: Cash and cash equivalents: Cash and due from banks $ 5,324,593 $ 4,816,290 Interest-bearing deposits 173,510 210,337 Federal funds sold 3,924,000 - Total cash and cash equivalents 9,422,103 5,026,627 Investment securities- available for sale, at fair value (amortized cost of $27,301,945 and $26,415,000, respectively) 27,050,604 26,241,010 Loans 129,952,653 122,463,720 Allowance for loan losses (1,968,455 ) (1,884,080 ) Net loans 127,984,198 120,579,640 Premises and equipment, net 3,033,377 3,004,590 Accrued interest receivable 1,011,844 918,780 Federal Home Loan Bank stock, at cost 463,300 457,000 Deferred income taxes 644,507 519,456 Foreclosed properties 87,787 106,000 Other assets 696,114 791,359 TOTAL $ 170,393,834 $ 157,644,462 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits: Demand $ 30,467,135 $ 27,463,717 NOW accounts 11,846,917 14,198,547 Money market accounts 29,209,519 32,367,876 Savings 2,202,665 1,956,577 Time deposits of $100,000 or more 26,742,576 18,747,373 Other time deposits 45,442,892 40,136,991 Total deposits 145,911,704 134,871,081 Short-term borrowings 286,408 306,000 Accrued interest payable 541,356 498,390 Other liabilities 1,010,708 872,138 Long-term debt 8,124,000 8,124,000 Total liabilities 155,874,176 144,671,609 SHAREHOLDERS’ EQUITY: Preferred stock, authorized $1,000,000 shares; No shares issued and outstanding - - Common stock, $1 par value, authorized- 9,000,000 shares; outstanding shares- and 2,117,529 at September 30, 2007 and 1,682,290 at December 31, 2006, respectively 2,117,529 1,682,290 Additional paid-in capital 6,131,884 6,528,387 Retained earnings 6,424,693 4,869,092 Accumulated other comprehensive loss (154,448 ) (106,916 ) Total shareholders’ equity 14,519,658 12,972,853 Total $ 170,393,834 $ 157,644,462 *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations (unaudited) Three Months Nine Months Ended September30, Ended September30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 2,918,193 $ 2,640,558 $ 8,571,817 $ 7,088,425 Federal funds sold 69,012 27,203 107,935 51,264 Interest-bearing deposits 2,463 1,317 5,800 4,366 Investments: Taxable interest income 231,183 213,616 662,386 617,879 Nontaxable interest income 85,682 79,915 244,500 236,103 Corporate dividends 8,430 7,068 23,120 20,343 Total interest income 3,314,963 2,969,677 9,615,558 8,018,380 INTEREST EXPENSE: Time deposits of $100,000 or more 343,063 235,664 902,242 574,861 Other time and savings deposits 876,561 719,052 2,569,545 1,915,911 Short-term borrowings 3,226 30,204 52,077 66,806 Long-term debt 140,195 141,396 415,992 405,610 Total interest expense 1,363,045 1,126,316 3,939,856 2,963,188 NET INTEREST INCOME 1,951,918 1,843,361 5,675,702 5,055,192 PROVISION FOR LOAN LOSSES 137,395 60,750 224,970 213,200 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,814,523 1,782,611 5,450,732 4,841,992 OTHER INCOME: Services charges on deposit accounts 290,610 310,372 855,121 902,652 Other service fees and commissions 91,260 75,619 253,151 222,436 Securities losses (1,093 ) (41,550 ) (1,093 ) (249,674 ) Equity in income (loss) of Bank of Asheville Mortgage Company, LLC (9,051 ) 11,380 (43,117 ) (5,271 ) Other 15,058 28,205 67,205 69,561 Total other income 386,784 384,026 1,131,267 939,704 OTHER EXPENSES: Salaries and wages 590,524 532,848 1,732,697 1,529,309 Employee benefits 91,948 97,648 299,715 266,987 Occupancy expense, net 118,697 106,190 357,399 276,304 Equipment rentals, depreciation and maintenance 108,959 92,033 322,778 284,052 Supplies 74,197 65,530 204,988 188,074 Professional Fees 83,176 47,606 261,223 152,249 Data Processing Fees 127,480 153,983 446,702 432,587 Marketing 76,356 76,404 216,252 205,373 (Income) expenses from foreclosed properties (11,917 ) 715 (9,288 ) (202 ) Other 108,773 67,730 309,244 214,345 Total other expenses 1,368,193 1,240,687 4,141,710 3,549,078 INCOME BEFORE INCOME TAXES 833,114 925,950 2,440,289 2,232,618 INCOME TAX PROVISION 300,186 333,180 882,758 790,247 NET INCOME $ 532,928 $ 592,770 $ 1,557,531 $ 1,442,371 EARNINGS PER SHARE: Basic $ .25 $ .28 $ .74 $ .69 Diluted $ .23 $ .26 $ .68 $ .64 See notes to consolidated financial statements. 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Comprehensive Income (unaudited) Three Months Nine Months Ended September30, Ended September30, 2007 2006 2007 2006 NET INCOME $ 532,928 $ 592,770 $ 1,557,531 $ 1,442,371 OTHER COMPREHENSIVE INCOME Unrealized holding gains (losses) on securities available for sale 452,684 690,100 (78,444 ) 238,528 Tax effect (174,510 ) (266,033 ) 30,240 (91,952 ) Unrealized holding gains (losses) on securities available for sale, net of tax 278,174 424,067 (48,204 ) 146,576 Reclassification adjustment for realized losses 1,093 41,550 1,093 249,674 Tax effect (421 ) (16,018 ) (421 ) (96,249 ) Reclassification adjustment for realized losses, net of tax 672 25,532 672 153,425 OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX 278,846 449,599 (47,532 ) 300,001 COMPREHENSIVE INCOME $ 811,774 $ 1,042,369 $ 1,509,999 $ 1,742,372 See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Nine Months Ended September 30, 2007 and 2006 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Loss Equity Balance December 31, 2005 1,401,266 $ 1,401,266 $ 6,805,331 $ 2,809,122 $ (419,176 ) $ 10,596,543 20% Stock Split 280,024 280,024 (280,024 ) Net change in unrealized losses on securities held for sale 300,001 300,001 Cash paid in lieu of fractional shares (2,762 ) (2,762 ) Net Income 1,442,371 1,442,371 Balance September 30, 2006 1,681,290 $ 1,681,290 $ 6,525,307 $ 4,248,731 $ (119,175 ) $ 12,336,153 Balance December 31, 2006 1,682,290 $ 1,682,290 $ 6,528,387 $ 4,869,092 $ (106,916 ) $ 12,972,853 25% stock split 421,841 421,841 (421,841 ) Net change in unrealized losses on securities held for sale (47,532 ) (47,532 ) Cash paid in lieu of fractional shares (1,930 ) (1,930 ) Issuance of common stock pursuant to the exercise of stock options 13,398 13,398 8,185 38,736 Tax benefit on exercise of nonqualified stock options 17,153 Net Income 1,557,531 1,557,531 Balance September 30, 2007 2,117,529 $ 2,117,529 $ 6,131,884 $ 6,424,693 $ (154,448 ) $ 14,519,658 See notes to consolidated financial statements. 6 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 1,557,531 $ 1,442,371 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 291,758 254,653 Provision for loan losses 224,970 213,200 Premium amortization and discount accretion, net (23,231 ) 17,043 Deferred income tax provision (95,232 ) (19,125 ) Gain on sale foreclosed properties (11,192 ) (1,317 ) Losses on sales of securities 1,093 249,674 (Gain) loss on disposal/sale of premises and equipment (50 ) 2,067 Increase in accrued interest receivable (88,964 ) (227,899 ) (Increase) decrease in other assets 91,145 (6,513 ) Increase in accrued interest payable 42,966 160,810 Increase in other liabilities 155,723 349,076 Net cash provided by operating activities 2,146,517 2,434,040 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale (3,942,950 ) (9,513,257 ) Maturities of securities available for sale 2,794,875 1,845,520 Proceeds from sales of securities 283,268 10,002,906 Net increase in loans (8,291,948 ) (18,438,635 ) Proceeds from sales of foreclosed properties 691,825 163,067 Proceeds from sales of premises and equipment 50 50 FHLB stock purchase (204,300 ) (341,800 ) FHLB stock redemption 198,000 256,500 Additions to premises and equipment (320,545 ) (681,322 ) Net cash used in investing activities (8,791,725 ) (16,706,971 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in demand deposits, NOW accounts, MMDA and savings accounts (2,260,481 ) (2,193,354 ) Net increase in time deposits 13,301,104 10,710,360 Cash paid for fractional shares (1,930 ) (2,762 ) Issuance of common stock 21,583 - Proceeds of FHLB advances 5,200,000 14,820,000 Repayment of FHLB advances (5,200,000 ) (11,270,000 ) Net decrease in short-term borrowing (19,592 ) - Net cash provided by financing activities 11,040,684 12,064,244 NET INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS 4,395,476 (2,208,687 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 5,026,627 6,860,962 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 9,422,103 $ 4,652,275 See notes to consolidated financial statements. 7 Index WESTSTAR FINANCIAL SERVICES CORPORTION &
